COHEN, Judge,
concurring in the result:
I concur with the majority that the accused was prejudiced by the unlawful command influence of Major General Anderson. I also concur in affirming the findings of guilty and setting aside the sentence and permitting a rehearing thereon. Lastly, I concur with Judge Naughton’s analysis of how the rule of presumed prejudice announced in United States v. Johnson, 14 U.S.C.M.A. 548, 34 C.M.R. 328 (1964), is to be applied. One reason I do not concur outright with the majority is my concern that one might conclude from their opinion that the effect of General Anderson’s comments was limited to its impact upon potential character witnesses and court members. My review of the evidence convinces me that the effect of the general’s remarks extended to other participants in the process.
I specifically disassociate myself with the majority’s finding that “Unfortunately [the general] sought to disseminate his policy of ‘consistency’ through partly extemporaneous comments to large audiences rather than publishing his guidance in writing.” (emphasis added). I find that the general’s remarks were not what one would ordinarily consider extemporaneous, despite the fact they were spoken from notes rather than a prepared speech. The evidence conclusively reveals that the statements at issue were the studied, prepared thoughts and policies of a division commander who felt so strongly about them that he repeated them over and over throughout his command and beyond. My conclusions, drawn from the frequency and perceived content of his addresses, are that the general’s remarks were a broad criticism of the operation of the military justice system within his command and an expression of his frustration therewith. The portion of his message urging his subordinates to “be consistent” implicitly carried with it the promise that he too would be consistent. The impact of his remarks was felt as strongly by those not in attendance as those who received it firsthand, perhaps more so, as his demeanor was described to them. Since the effects of such an impermissible message can be felt at every stage of the military justice process, each case must be individually scrutinized to ascertain the impact, if any, the general’s remarks had in that case.
*663After careful examination of the available evidence, I am satisfied that the unlawful influence had no prejudicial effect on the process until the sentence stage was reached.